Exhibit 10.4

OPTION AWARD AGREEMENT

Issued Pursuant to the

2009 Incentive Plan

of Barnes & Noble, Inc.

THIS OPTION AWARD AGREEMENT (“Agreement”), effective as of the grant date (the
“Grant Date”) set forth in the attached Certificate (the “Certificate”),
represents the grant of a nonqualified option (“Option”) by Barnes & Noble, Inc.
(the “Company”), to the person named in the Certificate (the “Participant”)
pursuant to the provisions of the Barnes & Noble, Inc. 2009 Incentive Plan
adopted by the Company’s Board of Directors on April 14, 2009 and approved by
the Company’s stockholders on June 2, 2009 (the “Plan”). The Option granted
hereby is not intended to be an “incentive stock option” as such term is
described in Section 5.7 of the Plan.

All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:

1. General Option Grant Information. The individual named above has been
selected to be a Participant in the Plan and receive a nonqualified option
grant, as specified in the Certificate.

2. Grant of Option. The Company hereby grants to the Participant an Option to
purchase the number of Shares set forth in the Certificate, at the stated Option
Price per Share, which is one hundred percent (100%) of the Fair Market Value of
a Share on the Date of Grant, in the manner and subject to the terms and
conditions of the Plan and this Agreement.

3. Option Term. The term of this Option begins as of the Grant Date and
continues through the Date of Expiration as specified in the Certificate (the
“Expiration Date”), unless sooner terminated or extended in accordance with the
terms of this Agreement.

4. Vesting Period: (a) In General. Subject to the terms of this Agreement and
the Plan, this Option shall vest and be exercisable as indicated in the
Certificate. For the specified vesting to occur on any vesting date set forth
therein, the Participant must be continuously employed by or serving as a
Director of the Company or any of its Affiliates from the Grant Date through
such vesting date.

(b) Vesting. Except as set forth in Section 17 hereof, in no event shall a
Participant have any rights to exercise any portion of the Option granted
hereunder: (i) prior to the date such portion vests pursuant to the Vesting
Schedule set forth in the Certificate; or (ii) with respect to any partial
Share.

5. Exercise: The Participant, or the Participant’s Permitted Assignee (as
defined below) or, in the case of the Participant’s death, the Participant’s
estate, or in the case of the Participant’s disability, the Participant’s
guardian or legal representative, may exercise this Option to the extent vested
(as provided in Sections 4 and 8 hereof) at any time prior to the termination of
the Option as provided in Sections 3 and 8 hereof and Section 13.4 of the Plan.



--------------------------------------------------------------------------------

6. How to Exercise: Once vested, the Options hereby granted shall be exercised
by written notice to the Committee or such other administrator appointed by the
Committee, specifying the number of Shares subject to this Option that
Participant desires to exercise. Payment for the Shares purchased pursuant to
the exercise of the Options hereby granted shall be made in the manner set forth
in Section 5.5 of the Plan, subject to any consents or approvals required
thereunder.

7. Nontransferability. (a) In General. Except as may be provided in clause (b),
below, this Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, except as provided in the Plan. No assignment or transfer of the
Option in violation of this Section 7, whether voluntary or involuntary, by
operation of law or otherwise, except by will or the laws of descent and
distribution or as otherwise required by applicable law, shall vest in the
assignee or transferee any interest whatsoever.

(b) Transfers With The Consent of the Committee. With the prior written consent
of the Committee, the Options granted hereby may be transferred by the
Participant to the Participant’s spouse and/or children (and/or trusts and/or
partnerships established for the benefit of the Participant’s spouse and/or
children) (each transferee thereof, a “Permitted Assignee”); provided, however,
that such Permitted Assignee(s) shall be bound by and subject to all of the
terms and conditions of the Plan and this Agreement relating to the transferred
Options and shall execute an agreement satisfactory to the Company evidencing
such obligations; and provided further that such Participant shall remain bound
by the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section 7(b).

8. Termination of Option: (a) Termination for Cause. In the event of the
termination of the Participant’s employment or Directorship for cause, this
Option and all rights granted hereunder shall be forfeited and deemed cancelled
and no longer exercisable on the date of such termination, unless the Committee
determines otherwise. For purposes of this Agreement, the term “cause” shall be
defined as actions by the Participant that constitute malfeasance. Malfeasance
includes, but is not limited to, the Participant engaging in fraud, dishonest
conduct or other criminal conduct. A determination of cause shall be made in the
sole discretion of the Company’s management, subject to review by the Chairman
of the Board. The Board shall, upon request of the Participant, review the
decision of whether the Participant has been discharged, released or terminated
for cause and the Board shall confirm, modify or reverse such determination in
its sole discretion.

(b) Termination Without Cause. Unless otherwise determined by the Committee, in
the event of the termination of the Participant’s employment or Directorship
other than for cause or other than as a result of the Participant’s death or
disability, this Option and all rights granted hereunder shall be forfeited and
deemed cancelled and no longer exercisable on the 90th day after the date of
such termination; provided, however, that (i) in no instance may the term of
this Option, as so extended, exceed the Expiration Date, and (ii) only Options
not previously expired or exercised, to the extent vested and exercisable on the
date of termination, shall be exercisable (i.e., no vesting shall occur during
the aforementioned 90-day post-termination period).

(c) Death. In the event the Participant dies while employed by or serving as a
Director of the Company or any of its Affiliates, any Options held by the
Participant (or his or her Permitted Assignee) and not previously expired or
exercised shall, to the extent vested and exercisable on the date of death, be
exercisable by the estate of the Participant or by any person who acquired such
Option by bequest or inheritance, or by the Permitted Assignee, at any time
within one year after the death of the Participant, whether such one-year
anniversary is before or after the Expiration Date, unless earlier terminated
pursuant to its terms. References in this Agreement to a Participant shall
include any person who acquired Options from such Participant by bequest or
inheritance.

 

2



--------------------------------------------------------------------------------

(d) Disability. In the event the Participant ceases to perform services of any
kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, the Participant, or his
guardian or legal representative, or a Permitted Assignee, shall have the
unqualified right to exercise any Options that have not been previously
exercised or expired and which the Participant was eligible to exercise as of
the first date of permanent and total disability (as determined in the sole
discretion of the Committee), at any time within one year after the first date
of permanent and total disability, whether such one-year anniversary is before
or after the Expiration Date, unless earlier terminated pursuant to its terms.
For purposes of this Agreement, the term “permanent and total disability” means
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, and the permanence and degree of
which shall be supported by medical evidence satisfactory to the Committee.
Notwithstanding anything to the contrary set forth herein, the Committee shall
determine, in its sole and absolute discretion, (1) whether the Participant has
ceased to perform services of any kind due to a permanent and total disability
and, if so, (2) the first date of such permanent and total disability.

9. Administration. This Agreement and the rights of the Participant hereunder
and under the Certificate are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate to the administration of
the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant and Permitted Assignees. Any inconsistency between the Agreement
or the Certificate (on the one hand) and the Plan (on the other hand) shall be
resolved in favor of the Plan.

10. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of the Option such
number of Shares as shall be required for issuance or delivery upon exercise
hereof.

11. Adjustments. The number of Shares subject to this Option, and the Option
Price, shall be subject to adjustment in accordance with Section 12.2 of the
Plan.

12. Exclusion from Pension Computations. By acceptance of the grant of this
Option, the Participant hereby agrees that any income or gain realized upon the
receipt or exercise hereof, or upon the disposition of the Shares received upon
its exercise, is special incentive compensation and shall not be taken into
account, to the extent permissible under applicable law, as “wages”, “salary” or
“compensation” in determining the amount of any payment under any pension,
retirement, incentive, profit sharing, bonus or deferred compensation plan of
the Company or any of its Affiliates.

13. Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this Option. In
addition, the Committee may at any time or from time to time amend the terms and
conditions of this Option in accordance with the Plan.

 

3



--------------------------------------------------------------------------------

14. Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 122 Fifth Avenue, New York 10011, Attn: Human
Resources, or at such other address as the Company by notice to the Participant
may designate in writing from time to time; and if to the Participant, at the
address shown below his or her signature on the Certificate, or at such other
address as the Participant by notice to the Company may designate in writing
from time to time. Notices shall be effective upon receipt.

15. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee),
or otherwise require the Participant (or Permitted Assignee) to pay, any
Federal, state, local or foreign income taxes, withholding taxes or employment
taxes required to be withheld by law or regulations (“Withholding Taxes”)
arising as a result of the grant of any Award, exercise of an Option, or any
other taxable event occurring pursuant to the Plan, this Agreement or the
Certificate. In satisfaction of the requirement to pay Withholding Taxes, unless
the Participant (or Permitted Assignee) elects in writing otherwise, the Company
may withhold a portion of any Shares then issuable to the Participant (or
Permitted Assignee) pursuant to this Option. If, notwithstanding the foregoing,
the Participant (or Permitted Assignee) shall fail to actually or constructively
make such tax payments as are required, the Company (or its Affiliates) shall,
to the extent permitted by law, have the right to deduct any such Withholding
Taxes from any payment of any kind otherwise due to such Participant (or
Permitted Assignee) or to take such other action as may be necessary to satisfy
such Withholding Taxes. In satisfaction of the requirement to pay Withholding
Taxes, the Participant (or Permitted Assignee) may make a written election,
which may be accepted or rejected in the discretion of the Committee, to tender
other Shares to the Company having an aggregate Fair Market Value equal to the
amount of such Withholding Taxes, either by actual delivery or attestation, in
the sole discretion of the Committee, provided that, except as otherwise
determined by the Committee, the Shares that are tendered must have been held by
the Participant (or Permitted Assignee) for at least six (6) months prior to
their tender (or such lesser period as may be required to avoid adverse
accounting consequences) to satisfy the Option Price or have been purchased on
the open market.

16. Registration; Legend. The Company may postpone the issuance and delivery of
Shares upon any exercise of this Option until (a) the admission of such Shares
to listing on any stock exchange or exchanges on which Shares of the same class
are then listed and (b) the completion of such registration or other
qualification of such Shares under any Federal or state law, rule or regulation
as the Company shall determine to be necessary or advisable. The Participant
shall make such representations and furnish such information as may, in the
opinion of counsel for the Company, be appropriate to permit the Company, in
light of the then existence or non-existence with respect to such Shares of an
effective Registration Statement under the Securities Act of 1933, as amended,
to issue the Shares in compliance with the provisions of that or any comparable
act.

The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

 

4



--------------------------------------------------------------------------------

17. Change in Control. (a) In the event of the occurrence of a change in control
of the Company (a “Change in Control”), this Option and all rights granted
hereunder shall immediately vest and be exercisable in accordance with its terms
with respect to those Shares not already vested and exercisable pursuant to the
terms of this Option. For purposes of this Option, a “Change in Control” shall
mean an event which shall occur if there is: (i) a change in the ownership of
the Company as defined in Treasury Regulations 1.409A-2(i)(5)(v); (ii) a change
in the effective control of the Company as defined in Treasury Regulations
1.409A-2(i)(5)(vi); or (iii) a change in the ownership of a substantial portion
of the Company’s assets as defined in Treasury Regulations 1.409A-2(i)(5)(vii).
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Internal Revenue Code
Section 409A and the regulations promulgated thereunder.

(b) Notwithstanding the foregoing, if in the event of a Change in Control, the
successor company assumes or substitutes for this Option, then this Option shall
not be accelerated as described in Section 17(a) hereof. Subject to the terms
and conditions of the Plan, this Option shall be considered assumed or
substituted for if following the Change in Control, each Share subject to this
Option or any award substituted therefor (“Substitute Award”) represents the
same consideration that would have been received in exchange for one vested
Share in the transaction constituting the Change in Control. Notwithstanding the
foregoing, in the event of a termination of the Participant’s employment or
Directorship in such successor company within twenty-four (24) months following
such Change in Control, this Option or the Substitute Award held by such
Participant at the time of the Change in Control shall be accelerated as
described in Section 17(a) hereof.

18. Miscellaneous.

(a) Neither this Agreement nor the Certificate shall confer upon the Participant
any right to continuation of employment by or Directorship with the Company, nor
shall this Agreement or the Certificate interfere in any way with the Company’s
right to terminate the Participant’s employment or Directorship at any time.

(b) The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Option Agreement until such time as the
Option Price has been paid, and the Shares have been issued and delivered to the
Participant.

(c) This Agreement and the Certificate shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

(d) To the extent not preempted by Federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with the laws of
the State of Delaware.

(e) All obligations of the Company under the Plan, this Agreement and the
Certificate, with respect to the Option, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

5



--------------------------------------------------------------------------------

(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

(g) By accepting this Option under the Plan, the Participant and each person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, any action
taken under the Plan by the Company, the Board or the Committee.

(h) The Participant, every person claiming under or through the Participant, and
the Company hereby waives, to the fullest extent permitted by applicable law,
any right to a trial by jury with respect to any litigation, directly or
indirectly, arising out of, under, or in connection with the Plan, this
Agreement or the Certificate.

(i) The order of precedence as between the Plan, this Agreement or the
Certificate, and any written employment agreement between Participant and the
Company shall be as follows: If there is any inconsistency between (a) the terms
of this Agreement or the Certificate (on the one hand) and the terms of the Plan
(on the other hand); or (b) any such written employment agreement (on the one
hand) and the terms of the Plan (on the other hand), the Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement, the
Certificate or the written employment agreement (as the case may be). If there
is any inconsistency between the terms of this Agreement or the Certificate (on
the one hand) and the terms of Participant’s written employment agreement, if
any (on the other hand), the terms of this Agreement or the Certificate (as the
case may be) shall completely supersede and replace the conflicting terms of the
written employment agreement unless such written employment agreement was
approved by the Committee, in which event such written employment agreement
shall completely supersede and replace the conflicting terms of this Agreement
or the Certificate (as the case may be).

19. Exculpation. This Option and all documents, agreements, understandings and
arrangements relating hereto have been issued on behalf of the Company by
officers acting on its behalf and not by any person individually. None of the
officers, Directors or stockholders of the Company nor the Directors, officers
or stockholders of any Affiliate of the Company shall have any personal
liability hereunder or thereunder. The Participant shall look solely to the
assets of the Company for satisfaction of any liability of the Company in
respect of this Option and all documents, agreements, understanding and
arrangements relating hereto and will not seek recourse or commence any action
against any of the Directors, officers or stockholders of the Company or any of
the Directors, officers or stockholders of any Affiliate, or any of their
personal assets, for the performance or payment of any obligation hereunder or
thereunder. The foregoing shall also apply to any future documents, agreements,
understandings, arrangements and transactions between the parties hereto with
respect to this Option.

20. Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

6